DETAILED ACTION
The present Office action is in response to the remarks with Terminal Disclaimer filed on 3 JAUNARY 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3 JAUNARY 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2010/0118943 A1 (hereinafter “Shiodera”)), there is no teaching or suggestion for a multi-sample prediction to a current block representative of a sample where other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group. The disclosure of Shiodera provides in FIG. 9 several intra prediction modes that apply to all the samples (e.g., sample group) of the current block, such as a DC prediction. However, the claim requirement of other samples inside the current block predicted differently indicates there are multiple sub-
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481